DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-15 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of the species of claims 1-9 without traverse in the Reply filed 06/20/2022 is acknowledged.  Thus, claims 10-15 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
It is unclear from claim 1 whether the “second sipes” are part of the “lug grooves with sipes” or a separate component.  Claim 1 recites “the lug grooves with sipes each comprising: . . . a plurality of second sipes being alternately disposed with the lug grooves with sipes . . . the second sipes extend to be inclined with respect to the tire width direction in a side opposite to a side in the tire circumferential direction in which the lug grooves with sipes are inclined . . . the lug grooves with sipes and the second sipes are connected . . . .”  If the “lug grooves with sipes” comprise “second sipes,” yet the “second sipes” also are defined as separate from the “lug grooves with sipes” (“a plurality of second sipes being alternately disposed with the lug grooves with sipes . . . the second sipes extend to be inclined with respect to the tire width direction in a side opposite to a side in the tire circumferential direction in which the lug grooves with sipes are inclined . . . the lug grooves with sipes and the second sipes are connected”), then it is unclear how the “second sipes” relate structurally to the “lug grooves with sipes.”  The same analysis applies to the “second lug grooves with sipes” in claim 9.  This structural relationship is critical to making sense of the claimed lug grooves and sipes configuration, which affects prior art analysis.
In claim 7, it is unclear how a length can be 0 if it exists.  Claim 7 states “the interval has a length from 0 to 130% of a length of the opening end of the lug groove in the tire circumferential direction.”  Yet, “the substantially triangular blocks are disposed at an interval in the tire circumferential direction.”  In other words, claim 7 is mutually exclusive because something cannot simultaneously exist and not exist.
	In claim 9, the following phrases lack antecedent basis, and are confusing: “when the land portion region, the lug groove, the lug grooves with sipes, and the substantially triangular blocks are each referred to as: a first land portion region, a first lug
groove, first lug grooves with sipes, and first substantially triangular blocks.”  The claim redefines already-defined phrases, thus creating confusion as to whether using additional terms for the same claim components in fact refers to the same component.  In other words, it is unclear why Applicants use multiple phrases for the same thing.
	Finally, it is unclear why Applicants use “when the land portion region, the lug groove, the lug grooves with sipes, and the substantially triangular blocks are each referred to as: a first land portion region, a first lug groove, first lug grooves with sipes, and first substantially triangular blocks.”  “When” indicates a conditional clause, yet no result is recited (when x occurs, then y results).  Further, it is unclear how abstractly labeling something is a condition.  For example, when one calls a rooster a chicken, then what?  Thus, claim 9 is confusing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by YAMAKAWA (JP 2016164027, English translation using US 2018/0056728).
	As to claim 1, YAMAKAWA teaches a pneumatic tire wherein the tread part is provided with a center main groove 11 (corresponding to a "first circumferential main groove"), two outside main grooves 12 (corresponding to "second circumferential main grooves"), auxiliary grooves 30 that have a wide part 32 and a narrow part 31, and sipes 40 (in particular, see paragraphs [0001], [0006]-[0008], [0020]-[0038], fig. 1-4, etc.). In addition, fig. 2-4 show that the auxiliary grooves 30 and the sipes 40 disclosed in document 1 both pass through the land region between the center main groove 11 and the outside main grooves 12.  According to paragraph [0027], the narrow part 31 has a groove width of 0.6-7 mm, and according to paragraph [0036], the groove width of the sipe 40 is 0.4-1.5 mm; therefore, it is clear that the narrow part 31 of YAMAKAWA includes a part corresponding to the "first sipe" in the present invention. Therefore, the "wide part 32," "auxiliary groove 30," and "sipe 40" of YAMAKAWA respectively correspond to the "lug groove," "sipe-provided lug groove," and "second sipe" in the present invention. Also, based on fig. 2, it is obvious that a region bounded by an auxiliary groove 30 (corresponding to a "sipe-provided lug groove"), a sipe 40 (corresponding to a "second sipe"), and an outside main groove 12 (corresponding to a "second circumferential main groove") is a substantially triangular shape.
	As to claim 2, according to paragraphs [0029], [0030] and fig. 3 and 4 in document 1, the depth of the end part of the narrow part 31 (corresponding to a "first sipe") that is connected to the wide part 32 (corresponding to a "lug groove") is shallow compared to in the extension direction region.
	As to claim 6, Paragraph [0033] indicates that the ratio of L1, the length of the narrow part 31, and L2, the length of the wide part 32, is 0.25 ≤ L2/L1 ≤ 0.65. Referring also to fig. 3, the value of the L1/L2 ratio is the same value as the ratio of the length of the narrow part 31 and the length of the wide part 32 in the length of the land region in the tire width direction. Therefore it is technically obvious that the position of the end part (corresponding to the "closed end") of the wide part 32 (corresponding to a "lug groove") that is connected to the narrow part 31 (corresponding to a "first sipe") is located within a region that is 20% to 70% of the length of the land region in the tire width direction.
	As to claim 7, according to fig. 2, a substantially triangular region (corresponding to a "substantially triangular block") bounded by an auxiliary groove 30 (corresponding to a "sipe-provided lug groove"), a sipe 40 (corresponding to a "second sipe"), and an outside main groove 12 (corresponding to a "second circumferential main groove") is disposed in the tire circumferential direction within a range with a length from 0% to 30% of the length of the open end of a lug groove in the tire circumferential direction.

Claims 1 and 7-9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by NISHIWAKI (JP 2012180060).
	As to claim 1, NISHIWAKI teaches a pneumatic tire wherein the tread part is provided with two shoulder longitudinal grooves 3 (corresponding to a "first circumferential main groove" and a "third circumferential main groove"), a center longitudinal groove 4 (corresponding to a "second circumferential main groove"), second lug grooves 21 (corresponding to a "lug groove," "first lug groove," "second lug groove"), first main sipes 22 (corresponding to a "first sipe" and a "third sipe"), and  second main sipes 23 (corresponding to a "second sipe" and a "fourth sipe") (in particular, see paragraphs [0001], [0005], [0015], [0016], [0046], fig. 1, 2, etc.).
	As to claim 7, according to fig. 1 and 2, it is obvious that a substantially triangular region (corresponding to a "substantially triangular block") bounded by a groove consisting of the second lug groove 21, the first main sipe 22, and the first lug groove 20 (corresponding to a "sipe-provided lug groove"), the second main sipe 23 (corresponding to a "second sipe"), and the center longitudinal groove 4 (corresponding to a "second circumferential main groove") is disposed in the tire circumferential direction within a range with a length from 0% to 30% of the length of the open end of a lug groove in the tire circumferential direction.
	As to claims 8-9, the claims describe "sipe-provided lug grooves" only as "a plurality of sipe-provided lug grooves each consisting of a lug groove that extends from a first circumferential main groove toward a second circumferential main groove and is closed within the land region, and a first sipe that extends from the lug groove further toward the second circumferential main groove ... pass through the land region ... the open end of the lug groove opens at the first circumferential main groove." Therefore, the claims do not specify whether it is the first sipes that open at the second
circumferential main groove. Therefore, it is found that a groove consisting of the second lug groove 21, the first main sipe 22, and the first lug groove 20 is included in the "sipe-provided lug groove" of the present invention.  according to fig. 1, it is obvious that a region bounded by a groove consisting of the second lug groove 21, the first main sipe 22, and the first lug groove 20 (corresponding to a "sipe-provided lug groove"), the second main sipe 23 (corresponding to a "second sipe"), and the center longitudinal groove 4 (corresponding to a "second circumferential main groove") is a substantially triangular shape. The same applies to the second sipe-provided lug groove.

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over YAMAKAWA, in view of NISHIWAKI.
As to claim 4, neither YAMAKAWA nor NISHIWAKI explicitly teach the depth of the first main sipe 22 (corresponding to a "first sipe") changes, and the position of the closed end of the second lug groove 21 (corresponding citations and explanations snpporting such statement to a "lug groove") with respect to the length of the land region in the tire width direction.  
	However, NISHIWAKI intends to "further improve the water discharge performance without excessively reducing the rigidity of the center land part" (paragraph
[0046]) . Also, as discussed above, in YAMAKAWA, which discloses the invention-defining features of claims 2 and 6, indicates that by satisfying the invention-defining feature of claim 2, "the rigidity of a portion 31a where groove depth is shallow increases ... excellent water discharge performance can be obtained at a portion 31b where groove depth is deep ... it is possible to achieve good balance in both performances" (paragraphs [0029], [0030]), and that by satisfying the invention-defining feature of claim 6, "it is possible to achieve an effect in both wet performance and wear resistance performance more effectively" (paragraph [0033]).
	According to fig. 1 and 2 in NISHIWAKI, NISHIWAKI indicates that the groove width of the second lug groove 21 (corresponding to a "lug groove") at the end that is connected to the first main sipe 22 (corresponding to a "first sipe") is narrower than at the open end. As discussed above, YAMAKAWA and NISHIWAKI both seek to optimize rigidity and water discharge performance, so a person skilled in the art could easily have conceived of using the feature disclosed in YAMAKAWA and NISHIWAKI.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to combine familiar techniques for wet performance and wear resistance performance to achieve expected improvements in wet performance and wear resistance performance with a reasonable expectation of success.  

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over YAMAKAWA, in view of NISHIWAKI, in further view of JP 2015027831 and JP 2014205459.
	Neither YAMAKAWA nor NISHIWAKI explicitly teach the second sipes each
have a sipe depth at opening ends opening to the circumferential main grooves shallower than that of an intermediate region between the opening ends.
	However, in order to improve rigidity and water discharge performance, configuring a sipe that passes through a land part so that the depth at the open end is shallower than at an intermediate region is well known (if necessary, see JP 2015027831  (claims (claims 1, 2), paragraph [0022]) JP 2014205459  (paragraphs [0021], [0022], fig. 2, etc.)). JP 2015027831 and JP 2014205459 both seek to optimize rigidity and water discharge performance (see YAMAKAWA (paragraphs [0006], [0008], [0024], [0029], [0030], etc.), NISHIWAKI (paragraphs [0001], [0046], etc.). Therefore, a person skilled in the art could easily have conceived of using this well-known feature.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to combine familiar techniques for wet performance and wear resistance performance to achieve expected improvements in wet performance and wear resistance performance with a reasonable expectation of success.  

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over YAMAKAWA, in view of NISHIWAKI, in further view of JP 2012140091 and JP 2011031773.
	Neither YAMAKAWA nor NISHIWAKI explicitly teach the lug groove has a groove depth at the end connected to the first sipe shallower than that of the opening end.
	However, from the perspective of improving water discharge performance and ensuring rigidity, configuring a groove that communicates between a lug groove and a sipe so that the groove depth of the lug groove at the end part that is connected to the sipe is shallower than the groove depth at the open end is well known (if necessary, see
JP 2012140091 (paragraph [0039], fig. 2, etc.), JP 201131773 (paragraphs [0040], [0041], fig. 1, 2, etc.)). As discussed above, YAMAKAWA and NISHIWAKI both seek to optimize rigidity and water discharge performance, so a person skilled in the art could easily have conceived of using this well-known feature in YAMAKAWA and NISHIWAKI. Accordingly, a person skilled in the art could easily have created the invention as in claim 5 on the basis of the prior art.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to combine familiar techniques for wet performance and wear resistance performance to achieve expected improvements in wet performance and wear resistance performance with a reasonable expectation of success.  

Prior Art
The following prior art is also pertinent: WO2014115589; JPH0655913; JP2016164027; JP2012180060; JP2012126214; JP5590267; JP2012140091; JP2007030558.


Allowable Subject Matter
The following subject matter in the claims is allowable: the combined subject matter of claims 1-5 and 7, with subject matter of claim 7 amended to recite "wherein the substantially triangular blocks are disposed at an interval in the tire circumferential direction, and the interval has a length 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743